Vanguard U.S. Stock ETFs Supplement to the Prospectus Dated April 29, 2009 Vanguard Small-Cap ETF Vanguard Value ETF Vanguard Mid-Cap Value ETF For each Vanguard ETF, under Cumulative Total Returns as of the Most Recent Calendar Quarter Ended March 31, 2009, please replace the current information with the following: Vanguard Small-Cap ETF Since (Since-inception returns are from January 26, 2004) 1 Year 5 Years Inception Return Based on NAV 39.06 % 21.47 % 21.87 % Return Based on Market Price 39.05 21.39 21.86 MSCI US Small Cap 1750 Index 39.23 21.82 22.22 Vanguard Value ETF (Since-inception returns are from January 26, 2004) Return Based on NAV 41.11 % 20.53 % 21.60 % Return Based on Market Price 41.15 20.67 21.71 MSCI US Prime Market Value Index 41.22 20.48 21.54 Vanguard Mid-Cap Value ETF (Since-inception returns are from August 17, 2006) Return Based on NAV 40.06 %  41.00 % Return Based on Market Price 40.10  41.06 MSCI US Mid Cap Value Index 40.01  40.98 © 2009 The Vanguard Group, Inc. All rights reserved. Vanguard Marketing Corporation, Distributor. PS961 102009
